Case 2:19-cv-06507-ODW-JPR Document 24 Filed 05/29/20 Page 1 of 10 Page ID #:453




  1                                                                                                O
                                                                                                 JS-6
  2
  3
  4
  5
  6
  7
  8
                            United States District Court
  9
                            Central District of California
 10
 11   OFELIA RAMIREZ,                                   Case № 2:19-CV-06507-ODW (JPRx)
 12                        Plaintiff,
 13                                                     ORDER GRANTING MOTION TO
             v.
                                                        COMPEL ARBITRATION [17]
 14   LQ MANAGEMENT, L.L.C. dba LA
 15   QUINTA INN & SUITES, et al.,
 16                        Defendants.
 17
 18                                     I.      INTRODUCTION
 19          Before the Court is Defendant LQ Management, L.L.C.’s (“LQ”) Motion to
 20   Compel Arbitration (“Motion”). (ECF No. 17.) For the reasons that follow, the Court
 21   GRANTS LQ’s Motion.1
 22                           II.            FACTUAL BACKGROUND
 23          LQ is a Delaware limited liability company doing business as La Quinta Inn
 24   and Suites.    (Notice of Removal Ex. A (“Compl.”) ¶¶ 1, 2, ECF No. 1-1.)                    LQ
 25   employed Plaintiff Ofelia Ramirez for thirty-nine years. (Compl. ¶ 8.) Ramirez held
 26   various positions throughout her employment and at the time of her termination on
 27
      1
 28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
      matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:19-cv-06507-ODW-JPR Document 24 Filed 05/29/20 Page 2 of 10 Page ID #:454




  1   July 25, 2017, was the Housekeeping Manager/Executive Housekeeper for the La
  2   Quinta Inn & Suites at LAX. (Compl. ¶ 8; Suppl. Decl. of Monica Melancon ¶ 4
  3   (“Melancon Decl. II”), ECF No. 21.)
  4         As part of her employment, on January 20, 2016, Ramirez signed LQ’s
  5   “Arbitration Agreement Acknowledgment” (“Acknowledgment”). (Mot. 1; Decl. of
  6   Monica Melancon (“Melancon Decl.”) ¶ 4, Ex. A. (“Acknowledgment”), ECF
  7   Nos. 17-1, 17-2.) The Acknowledgment states that Ramirez understands and agrees to
  8   the terms of LQ’s “Arbitration Statement and Agreement for California Employees”
  9   (“Agreement”), which provides:
 10         [The Employee] and the Company [LQ] agree that any claim, dispute, or
            controversy (including, but not limited to, any and all claims of
 11
            discrimination and harassment) which would otherwise require or allow
 12         resort to any court or other governmental dispute resolution forum
 13         between the Employee and the Company . . . arising from, related to, or
            having any relationship or connection whatsoever with the Employee’s
 14         seeking employment with, employment by, or other association with, the
 15         Company, whether based on tort, contract, statutory, or equitable law, or
            otherwise, shall be submitted to and determined exclusively by binding
 16
            arbitration under the Federal Arbitration Act, in conformity with the
 17         procedures of the California Arbitration Act.
 18   (Melancon Decl. Ex. B (“Agreement”) 1, ECF No. 17-2.) The Agreement appears on
 19   page one of two, with the Acknowledgment to be signed at page two. (Agreement.)2
 20         On October 24, 2016, Ramirez suffered a work-related injury to her knee.
 21   (Compl. ¶¶ 9–11.)      By March 2017, Ramirez returned to work with no work
 22   restrictions, but continued to experience pain. (Compl. ¶¶ 11–13.) Although Ramirez
 23   complained to LQ, it did not provide any accommodations after March 2017 and, on
 24   July 25, 2017, LQ terminated Ramirez’s employment. (Compl. ¶¶ 12–13.)
 25         Based on her injury and LQ’s handling of the matter, Ramirez initiated this
 26   action against LQ. (See generally Compl.) Ramirez alleges five causes of action:
 27
      2
 28     Ramirez contends that she received and signed only the Acknowledgment.   (Opp’n to Mot.
      (“Opp’n”) 6, ECF No. 18.)



                                                 2
Case 2:19-cv-06507-ODW-JPR Document 24 Filed 05/29/20 Page 3 of 10 Page ID #:455




  1   (1) Disability Discrimination; (2) Failure to Provide Reasonable Accommodations;
  2   (3) Failure to Engage in Good Faith Interactive Process; (4) Retaliation; and
  3   (5) Wrongful Termination. (Compl. ¶¶ 17–60.) LQ contends that Ramirez’s causes
  4   of action are based on her employment with LQ and subject to arbitration under the
  5   Agreement. (Mot. 2.) Ramirez refuses to stipulate to arbitration, so LQ moves the
  6   Court to compel arbitration. (Mot. 1, 3.)
  7                            III.         LEGAL STANDARD
  8         The Federal Arbitration Act (“FAA”) governs contract disputes relating to
  9   arbitration where they affect interstate commerce. Allied-Bruce Terminix Cos. v.
 10   Dobson, 513 U.S. 265, 273–77 (1995). The FAA establishes “a liberal federal policy
 11   favoring arbitration agreements” and requires district courts to compel arbitration on
 12   all claims within the scope of the agreement. Epic Sys. Corp. v. Lewis, 138 S. Ct.
 13   1612, 1621 (2018) (quoting Moses H. Cone Mem’l Hos. v. Mercury Constr. Corp.,
 14   460 U.S. 1, 24 (1983)); Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985).
 15   In deciding whether to compel arbitration, a court’s inquiry is generally limited to
 16   “two ‘gateway’ issues: (1) whether there is an agreement to arbitrate between the
 17   parties; and (2) whether the agreement covers the dispute.” Brennan v. Opus Bank,
 18   796 F.3d 1125, 1130 (9th Cir. 2015) (citing Howsam v. Dean Witter Reynolds, Inc.,
 19   537 U.S. 79, 84 (2002)). “If the response is affirmative on both counts, then the Act
 20   requires the court to enforce the arbitration agreement in accordance with its terms.”
 21   Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000).
 22   However, in light of the FAA’s “savings clause,” every arbitration agreement is
 23   subject to “generally applicable contract defenses, such as fraud, duress, or
 24   unconscionability.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011)).
 25                                   IV.     DISCUSSION
 26         LQ moves to compel arbitration on the ground that Ramirez’s causes of action
 27   are subject to arbitration because they arise from her employment and thus fall within
 28   the scope of the valid and enforceable Agreement. (See Mot.) Ramirez contends LQ




                                                  3
Case 2:19-cv-06507-ODW-JPR Document 24 Filed 05/29/20 Page 4 of 10 Page ID #:456




  1   fails to establish the existence of a valid arbitration agreement and that, regardless, the
  2   Agreement is unconscionable and unenforceable. (See generally Opp’n.)3
  3   A.     Existence of a Valid Arbitration Agreement & Scope
  4          The Court first addresses the “gateway” issues: whether a valid arbitration
  5   agreement exists and whether it covers the present dispute.
  6          “In determining whether a valid arbitration agreement exists, federal courts
  7   ‘apply ordinary state-law principles that govern the formation of contracts.’” Nguyen
  8   v. Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th Cir. 2014) (quoting First Options of
  9   Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995)). In California “[a]n essential element
 10   of any contract is the consent of the parties, or mutual assent.” Donovan v. RRL Corp.,
 11   26 Cal. 4th 261, 270 (2001), as modified (Sept. 12, 2001). “[T]he party seeking
 12   arbitration bears the burden of proving the existence of an arbitration agreement.”
 13   Ruiz v. Moss Bros. Auto Grp., 232 Cal. App. 4th 836, 842 (2014).
 14          First, Ramirez’s arguments regarding validity turn on assent. LQ argues that
 15   Ramirez expressly agreed to arbitrate claims arising from her employment with LQ
 16   because she signed the Agreement “acknowledging she had read and understood its
 17   terms, including the requirement that she submit all employment-related disputes to
 18   arbitration.” (Mot. 7.) LQ submits the Agreement along with Ramirez’s signed
 19   Acknowledgment. (See Agreement and Acknowledgement.) Ramirez argues that LQ
 20   fails to demonstrate the existence of a valid agreement because (1) the Agreement was
 21   not incorporated by reference into the Acknowledgment and LQ did not provide
 22   Ramirez with the full Agreement, and (2) the Acknowledgment does not contain
 23
      3
        Ramirez asserts as part of her unconscionability argument that the FAA does not govern. (See
 24
      Opp’n 15.) However, the Agreement expressly invokes the FAA. (Agreement 1.) Further, “the
 25   FAA applies to employment contracts if the employment affects interstate commerce.” CarMax
      Auto Superstores Cal. LLC v. Hernandez, 94 F. Supp. 3d 1078, 1100 (C.D. Cal. 2015) (citing Circuit
 26   City Stores, Inc. v. Adams, 532 U.S. 105, 119 (2001)). Ramirez’s employment with LQ affected
 27   interstate commerce because she was employed in housekeeping at the La Quinta Inn and Suites at
      LAX and the operation of even local hotels involves interstate commerce. See Heart of Atlanta
 28   Motel, Inc. v. United States, 379 U.S. 241, 258 (1964). Thus, based on the Agreement’s express
      invocation of the FAA and the nature of Ramirez’s employment, the Court finds the FAA applies.



                                                      4
Case 2:19-cv-06507-ODW-JPR Document 24 Filed 05/29/20 Page 5 of 10 Page ID #:457




  1   material terms governing arbitration and is therefore unenforceable as an arbitration
  2   agreement on its own.       (Opp’n 8, 11).       The Court finds the Agreement was
  3   incorporated by reference into the Acknowledgment, and thus does not reach
  4   Ramirez’s second argument.
  5         “For the terms of another document to be incorporated into the document
  6   executed by the parties the reference must be clear and unequivocal.” Shaw v. Regents
  7   of Univ. of Cal., 58 Cal. App. 4th 44, 54 (1997) (“[T]he reference must be called to the
  8   attention of the other party and he must consent thereto, and the terms of the
  9   incorporated document must be known or easily available to the contracting parties.”)
 10   The Acknowledgment         Ramirez    signed     is   entitled   “Arbitration Agreement
 11   Acknowledgment” and explicitly states “I acknowledge that I have received, read, and
 12   understand LQ Management L.L.C.’s Arbitration Statement and Agreement for
 13   California Employees and its contents. I agree to abide by the requirements therein.”
 14   (Acknowledgement.) The Acknowledgment clearly and unequivocally references and
 15   guides the reader to the Agreement. Accordingly, the Court finds the Agreement was
 16   incorporated into the signed Acknowledgment. See id.
 17         Second, Ramirez does not challenge that the Agreement covers the present
 18   dispute. (See Opp’n.) The plain language of the Agreement requires arbitration of
 19   any claims arising from Ramirez’s employment with LQ. (See Agreement 1.) As
 20   Ramirez’s claims here arise from LQ’s alleged retaliatory and discriminatory conduct
 21   during Ramirez’s post-injury employment with LQ, they fall within the scope of the
 22   Agreement and are subject to arbitration. (See Compl. ¶¶ 7–14.)
 23         Both threshold questions under the FAA are answered in the affirmative.
 24   Accordingly, the Court must enforce the Agreement according to its terms unless a
 25   generally applicable contract defense applies.
 26   B.    Unconscionability
 27         Ramirez argues that the Agreement is unenforceable because it is both
 28   procedurally and substantively unconscionable. (Opp’n 8–15.)




                                                 5
Case 2:19-cv-06507-ODW-JPR Document 24 Filed 05/29/20 Page 6 of 10 Page ID #:458




  1         Unconscionability has both a procedural and substantive component.
  2   Armendariz v. Found. Health Psychcare Servs, Inc., 24 Cal. 4th 83, 114 (2000).
  3   Although both are required, they need not be present in the same degree. Id. A
  4   sliding scale applies whereby the more substantive unconscionability present, the less
  5   procedural unconscionability necessary for the contract term to be unenforceable, and
  6   vice versa. Id. Under California law, “the party opposing arbitration bears the burden
  7   of proving any defense, such as unconscionability.” Poublon v. C.H. Robinson Co.,
  8   846 F.3d 1251, 1260 (9th Cir. 2017) (quoting Pinnacle Museum Tower Ass’n v.
  9   Pinnacle Mkt. Dev. (US), 55 Cal.4th 223, 236 (2012)).
 10         Although the Court finds procedural unconscionability present, Ramirez fails to
 11   establish substantive unconscionability. As both are required, the Court finds the
 12   Agreement is not unconscionable.
 13         1.     Procedural Unconscionability
 14         Procedural unconscionability focuses on “oppression or surprise due to unequal
 15   bargaining power.” Id. The threshold inquiry for procedural unconscionability is
 16   “whether the arbitration agreement is adhesive.” Nagrampa v. MailCoups, Inc., 469
 17   F.3d 1257, 1281 (9th Cir. 2006) (quoting Armendariz, 24 Cal. 4th at 113). A contract
 18   of adhesion is a standardized contract, imposed on the party to sign without the
 19   opportunity for negotiation. Id. (quoting Flores v. Transamerica HomeFirst, Inc., 93
 20   Cal. App. 4th 846, 853 (2001)). Here, it is undisputed that the Agreement is adhesive
 21   and lacks an opt-out clause. (Opp’n 1–2, 10; Reply in Supp. of Mot. (“Reply”) 10,
 22   ECF No. 19.) However, “the adhesive nature of a contract, without more, would give
 23   rise to a low degree of procedural unconscionability at most.” Poublon, 846 F.3d at
 24   1261–62 (requiring “other indications of oppression or surprise” to find a high level of
 25   procedural unconscionability).
 26         Ramirez argues the degree of procedural unconscionability here is “severe”
 27   because (1) the Agreement was not incorporated or attached to the Acknowledgment
 28   and (2) LQ did not provide a Spanish translation. (Opp’n 11–12.) The Court rejects




                                                 6
Case 2:19-cv-06507-ODW-JPR Document 24 Filed 05/29/20 Page 7 of 10 Page ID #:459




  1   Ramirez’s first argument because, as discussed above, it finds the Agreement
  2   incorporated by reference. However, although “incorporation by reference, without
  3   more, does not affect the finding of procedural unconscionability,” Poublon, 846 F.3d
  4   at 1262, Ramirez argues that, when combined with the failure to provide a Spanish
  5   translation, the circumstances amount to severe procedural unconscionability. (See
  6   Opp’n 11–12.)
  7         Regarding the need for a Spanish translation, the parties dispute Ramirez’s level
  8   of English proficiency. Ramirez contends she is a Spanish speaker with limited
  9   English ability, while LQ asserts that Ramirez is bilingual in English and Spanish, as
 10   required for her management position. (See Ramirez Decl. ¶ 4; Melancon Decl. II
 11   ¶ 4.) Further, LQ insists that when the arbitration agreement was rolled out, it was
 12   provided to each employee and translated when needed. (Melancon Decl. II ¶ 5.) In
 13   contrast, Ramirez contends she was given only an English version of the
 14   Acknowledgement and it was not explained. (Ramirez Decl. ¶ 14.) These competing
 15   declarations are a wash. Ramirez bears the burden to establish unconscionability yet
 16   provides no evidence beyond her own declaration to establish that she was denied a
 17   translation of the Agreement.
 18         Ultimately, the Court need not resolve the conflict. Regardless of the degree of
 19   procedural unconscionability, some substantive unconscionability is necessary to find
 20   the Agreement unconscionable, and the Court finds none here. See Armendariz, 24
 21   Cal. 4th at 114.
 22         2.     Substantive Unconscionability
 23         Substantive unconscionability is found when the contract is overly harsh or
 24   one-sided such that “it requires one contracting party, but not the other, to arbitrate all
 25   claims arising out of the same transaction or occurrence.” Id. at 120. The “paramount
 26   consideration” is mutuality of the obligation to arbitrate. Nyulassy v. Lockheed Martin
 27   Corp., 120 Cal. App. 4th 1267, 1287 (2004) (citation omitted). At least a “modicum
 28




                                                   7
Case 2:19-cv-06507-ODW-JPR Document 24 Filed 05/29/20 Page 8 of 10 Page ID #:460




  1   of bilaterality” is required to prevent substantive unconscionability in an arbitration
  2   agreement. Armendariz, 24 Cal. 4th at 117.
  3         The Agreement provides that both parties must submit their respective claims to
  4   arbitration. (Agreement 1.) Thus, it is not unfairly one-sided. Ramirez contends that
  5   the Agreement is nevertheless substantively unconscionable because it (1) fails to
  6   provide minimum discovery as required under Armendariz; (2) fails to provide a
  7   neutral arbitrator; and (3) improperly waives the right to bring a class action lawsuit.
  8   (Opp’n 2.) The Court considers each argument in turn.
  9                a.    Minimum Discovery
 10         First, Ramirez contends that the Agreement is silent on discovery and does not
 11   identify a standard that governs, and thus fails to provide the minimum discovery
 12   required by Armendariz. (Opp’n 12–13.) Ramirez also argues that she will be
 13   severely prejudiced by limited discovery in arbitration. (Opp’n 12.) LQ concedes that
 14   the Agreement does not explicitly mention discovery but asserts this means it also
 15   “contains no limitations on discovery.” (Mot. 9.) LQ argues that the Agreement
 16   provides more than adequate discovery because it “adopts the procedures of the
 17   California Arbitration Act . . . which provides that all parties ‘shall have the right to
 18   take depositions and to obtain discovery regarding the subject matter of the
 19   arbitration.’” (Reply 12.)
 20         In Armendariz, the California Supreme Court found the discovery provisions set
 21   forth in the California Arbitration Act (“CAA”) at Code of Civil Procedure
 22   section 1283.05, subdivision (a) to be adequate. 24 Cal. 4th at 105–06 (“[P]arties
 23   incorporating the CAA into their arbitration agreement are also permitted to agree to
 24   something less than the full panoply of discovery provided in Code of Civil Procedure
 25   section 1283.05.”). Here, the Agreement expressly incorporates the procedures of the
 26   CAA, “including section 1283.05 and all of the act’s other mandatory and permissive
 27   rights to discovery.” (Agreement 1.) Pursuant to Armendariz, this provides adequate
 28   discovery.




                                                  8
Case 2:19-cv-06507-ODW-JPR Document 24 Filed 05/29/20 Page 9 of 10 Page ID #:461




  1                b.     Neutral Arbitrator
  2         Next, although the Agreement gives Ramirez the right to strike up to seven
  3   proposed arbitrators, she argues that LQ “is a repeat player with JAMS,” which means
  4   she will not be able to strike all biased arbitrators who seek to further business with
  5   LQ. (Opp’n 12–13.) Based on this reasoning, Ramirez asserts that the Agreement’s
  6   arbitrator selection process fails to provide a neutral arbitrator. (Opp’n 14.)
  7         Ramirez cites Tiri v. Lucky Chances, Inc., 226 Cal. App. 4th 231, 248 (2014), to
  8   support the assertion “that an arbitrator [at JAMS] may have self-interest in deciding
  9   for [LQ]” as a repeat player. (Opp’n 13.) Ramirez mischaracterizes Tiri. To begin,
 10   the court in Tiri was specifically referring to delegation clauses and the determination
 11   of whether a dispute is arbitrable. But even extending the discussion in Tiri to other
 12   decisions an arbitrator may make, Tiri does not support Ramirez. Quite the contrary:
 13   the court in Tiri emphasized that “these concerns” regarding repeat players in
 14   arbitration “are virtually always present with delegation clauses in employment
 15   arbitration agreements. To conclude that they signify substantive unconscionability
 16   would be tantamount to concluding that delegation clauses in employment arbitration
 17   agreements are categorically unenforceable.” Tiri, 226 Cal. App. 4th at 249. The
 18   Court agrees. Mere speculation that arbitrators at JAMS will favor LQ solely on the
 19   basis of repeat business does not amount to substantive unconscionability. Further,
 20   Ramirez is afforded seven strikes in the arbitrator selection process, which mitigates
 21   any potential bias. Accordingly, the Court does not find the selection of JAMS to
 22   preclude election of a neutral arbitrator or to be substantively unconscionable.
 23                c.     Waiver of Class Action
 24         Finally, Ramirez argues that the FAA does not govern the Agreement, but
 25   rather the CAA applies, and that under the CAA the Agreement “improperly includes
 26   a class action waiver.” (Opp’n 15.) The Court need not engage in an extensive
 27   analysis here as it has already determined that the FAA applies, and the FAA permits
 28




                                                   9
Case 2:19-cv-06507-ODW-JPR Document 24 Filed 05/29/20 Page 10 of 10 Page ID #:462




  1   class action waivers. See Epic Sys. Corp., 138 S. Ct. at 1619; Am. Exp. Co. v. Italian
  2   Colors Rest., 570 U.S. 228, 233 (2013); Concepcion, 563 U.S. at 344.
  3         The analysis of Ramirez’s arguments leads the Court to conclude that the
  4   Agreement is not substantively unconscionable. Therefore, although there is some
  5   procedural unconscionability, without a showing of substantive unconscionability, the
  6   Court does not find the Agreement unconscionable.            Accordingly, the Court
  7   GRANTS the Motion and orders the parties to comply with the Agreement’s terms.
  8   C.    Stay or Dismiss
  9         In the Ninth Circuit, the district court has discretion to dismiss a party’s
 10   complaint where the court finds that the arbitration clause covers all of the party’s
 11   claims. See, e.g., Johnmohammadi v. Bloomingdale’s, Inc., 755 F.3d 1072, 1074 (9th
 12   Cir. 2014) (affirming dismissal of action without prejudice where “all of the claims
 13   raised in the action are subject to arbitration”); Sparling v. Hoffman Constr. Co., 864
 14   F.2d 635, 638 (9th Cir. 1988). As all of Ramirez’s claims are subject to arbitration,
 15   the Court in its discretion DISMISSES this action without prejudice.
 16                                   V.    CONCLUSION
 17         For the reasons discussed above, the Court GRANTS LQ’s Motion to Compel
 18   Arbitration and DISMISSES this action. (ECF No. 17.) The Clerk of the Court shall
 19   close the case.
 20
 21         IT IS SO ORDERED.
 22
 23         May 29, 2020
 24
 25                               ____________________________________
 26                                        OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
 27
 28




                                                10
